DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 - “the density” in line 2 lacks antecedent basis.
Claim 6 - “the density” in line 2 lacks antecedent basis.
	Claim 7 - “the density” in line 2 lacks antecedent basis.
Claim 8 - “the density” in line 2 lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMurray (2004/0097151).
Claim 1 - McMurray teaches a spacer, see figure 1, for radiotherapy that is a flexible structure having front and back main faces and thickness therebetween, and composed of strands of biocompatible and biodegradable synthetic fibers, wherein the spacer consists of (a) a pair of main face portions opposing each other -12- and -14- with a gap therebetween, see figure 1, and respectively defining the main faces of the structure, and (b) a linker portion -16- linking between the pair of main face portions -12- and -14-, and (c) wherein the main face portions comprise a knitted-fabric structure or a weave structure made of the strands, see paragraph [0040], and (d) wherein the linker portion is composed as a collection of linker strands formed of the said strands respectively extending in the thickness direction of the spacer and linking the pair of main face portions with each other, see spacer yarns -16- as set forth in paragraph [0040].  The examiner is considering “the spacer consists of” as a closed transitional phrase.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMurray (2004/0097151).
Claim 2 - McMurray teaches a spacer having the structure two main faces and a linker portion, the spacer inherently possess a rate of compressibility and compression resilience, however the specific properties of McMurray are not set forth.  
It is the position of the office that modifying the ranges of compressibility and compression resilience represents a change of degree and not a change of kind and such a change is a design consideration within the skill of the art.  In re Aller, 220 F.2d 454.

Claims 3-8 - McMurray teaches a spacer having the structure two main faces and a linker portion, the spacer inherently possess a density as a whole and a density of the linker portion, however the specific densities are not set forth.  
It is the position of the office that modifying the densities of the spacer as a whole and the density of the linker portion represents a change of degree and not a change of kind and such a change is a design consideration within the skill of the art.  In re Aller, 220 F.2d 454.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent 2,481,833 sets forth a spacer having 2 faces and linking structure, see figure 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791